Reasons for Allowance
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “compiling a dataset comprising the amount of exhaled carbon monoxide and the collection time for each sample of the plurality of samples of exhaled air; quantifying an exposure of exhaled carbon monoxide over an interval of time within the period of time using the dataset to assess a smoking behavior of the individual and integrating the smoking behavior into a quit program; and providing an electronic dashboard view to the individual, where the electronic dashboard view comprises a plurality of information including the smoking behavior and the quit program”.  Most of the available prior art is either directed for medical personnel or for making use of corrective actions that cause discomfort in the user whenever they deviate from a particular regimen.  In contrast, the claimed invention is directed to a more personal approach in which the user has access to their smoking behavior in an informative fashion as well as to how it correlates to the quit program.  This is all performed without making use of anything that would cause discomfort to the user by any harsh corrective actions, thus making it more compassionate than other known methods.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685